DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-12,14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rajan et al. US 2016/0049184.
Regarding claim 1, Rajan shows in fig.1-10, an electric field-controlled magnetoresistive random- access memory (MRAM) [0032,0036] comprising at least one memory cell having a heterogeneous tunnel junction structure composed of a first tunnel junction [0036] and a second tunnel junction [0036], the first tunnel junction comprising a magnetic tunnel junction layer (126)[0036] whose magnetization direction 
Regarding claim 2, Rajan shows in fig.1-10, 2. The MRAM according to claim 1, comprising: a first electrode layer (122) [0036] electrically connected to an external device (inherent feature and purpose of the electrode); a first magnetic layer (114 or 118)[0036] provided on one surface of the first electrode layer (122) and having a magnetization direction that is fixed; a second magnetic layer (110)[0036] having a magnetization direction that can be manipulated, thereby providing magnetic information [0037,0038]; a first insulating layer (112) [0040]provided between the first magnetic layer (118 or 114) and the second magnetic layer (110) and serving as a tunnel barrier; a second insulating layer (108) [0044] provided on one surface of the second magnetic layer (110) and configured to undergo spontaneous electric polarization when an electric field applied thereto; and a second electrode layer (102)[0044] provided on one surface of the second insulating layer (108) and connected to an external device [0046], wherein the magnetic tunnel junction layer (126) of the first tunnel junction comprises the second magnetic layer (110), the first insulating layer (112), and the first magnetic layer (114 or 118) arranged in this order, and the second tunnel junction (124) comprises the second electrode layer (102), the second insulating 
Regarding claim 3, Rajan shows in fig.1-10, an MRAM, wherein each of the first electrode layer (122) and the second electrode layer (102) [0036] is made of any one metal selected from the group consisting of Hf, Ta, W, Re, Os, Ir, Pt, Au, Y, Zr, Nb, Mo, Ru, Th, Pd, Ag, In, Sn, Ti, V, Cr, Mn, Fe , Co, Ni, Cu, Zn , Mg, Al, and Si, a metal alloy based on the any one metal, a metal nitride based on the any one metal, or a combination of the any one metal and the metal nitride [0036].
Regarding claim 4, Rajan shows in fig.1-10, an MRAM, wherein in order to fix the magnetization direction of the first magnetic layer (114 or 118), the first magnetic layer (114 or 118) is made of a material having a higher magnetic anisotropy energy or a larger coercive force than the second magnetic layer [0046].
Regarding claim 5, Rajan shows in fig.1-10, an MRAM, wherein each of the first magnetic layer (114 or 118) and the second magnetic layer (110) comprises FeX, CoX, NiX, FeCoX , CoNiX, or NiFeX (where X is at least one element selected from the group consisting of B, Re, Rh, Cr, Cu, Pt, Pd, Gd, and Tb)[0044].
Regarding claim 7, Rajan shows in fig.1-10, an MRAM, wherein the first magnetic layer (118)(formed of three layers)[0044] uses a material formed through exchange coupling between an anti-ferromagnet and a ferromagnet or a synthetic anti-ferromagnetic material composed of a magnetic layer, a nonmagnetic metal layer, and a magnetic layer arranged in this order [0044], and wherein the second magnetic layer is a synthetic-free magnetic layer composed of a magnetic layer, a nonmagnetic layer, and a magnetic layer arranged in this order.

Regarding claim 8, Rajan shows in fig.1-10, an MRA, wherein the first type of insulating layer (112,116) is made of a first metal oxide selected from among MgO [0040], AL203, and TiO2 or a second type of metal oxide including two or more kinds of metal cations and being selected from among MgAl204 and MgGa204.
Regarding claim 9, Rajan shows in fig.1-10, an MRAM, wherein the first insulating layer (116 or 112) [0044] has a thickness within a range from 0.7 nm to 2 nm [0044].
Regarding claim 10, Rajan shows in fig.1-10, an MRAM, wherein the first tunnel junction (126) has a higher resistance [0049] than the second tunnel junction (124) so that a resistance and a magnetoresistance ratio of the memory cell is dominantly determined by the first tunnel junction (126) [0049].
Regarding claim 11, Rajan shows in fig.1-10, an MRAM, wherein coherent tunneling is induced by matching a crystal orientation of the first insulating layer (118 or 112) with crystal orientations [0043,0045] of the first magnetic layer (118 or 114) and the second magnetic layer (110).
Regarding claim 12, Rajan shows in fig.1-10, an MRAM, wherein the second insulating layer (12 or 108) is made of a ferroelectric material [0040,0042].
Regarding claim 14, Rajan shows in fig.1-10, an MRAM, further comprising a work-function control layer (104) interposed between the second insulating layer (108) and the second electrode layer (102) to reduce a resistance of the second tunnel junction [0040].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajan as applied to claims 1-5,7-12,14, and further in view of Sundar et al. US 2020/0091408.
Regarding claim 6, Rajan shows in fig.1-10, an MRAM, wherein in order for each of the first magnetic layer (118 or 114) and the second magnetic layer (110) to have a 
Rajan differs from the claimed invention because he does not explicitly disclose a device a face-centered tetragonal (FCT) metal alloy selected from among FePT, CoPt, FePd, and MnAl; a metal alloy with a hexagonal close-packed (HCP) structure, selected from among Co3Pt and CoCrPt; a rare earth transition metal alloy selected from among Fe14Nd2B and SmCos; an interfacial magnetic anisotropy occurring at an CoFeB/MgO interfacial surface; or a multilayer thin film selected from among [Co/Pt]n, [CoX alloy/Pt]n, [Co/Pd]n, [CoX alloy/Pd]n, [Co/Ni]n, [CoX alloy/Ni]n, and [Ni/Pt]n (where n is an integer between 1 to 10 and X is a metal selected from the group consisting of Fe, Ni, Cr, Ru, Re, Rh, Gd, and Tb).
Sundar discloses [0009,0010] a face-centered tetragonal (FCT) metal alloy selected from among FePT, CoPt, FePd, and MnAl; a metal alloy with a hexagonal close-packed (HCP) structure, selected from among Co3Pt and CoCrPt; a rare earth transition metal alloy selected from among Fe14Nd2B and SmCos; an interfacial magnetic anisotropy occurring at an CoFeB/MgO interfacial surface; or a multilayer thin film selected from among [Co/Pt]n, [CoX alloy/Pt]n, [Co/Pd]n, [CoX alloy/Pd]n, [Co/Ni]n, [CoX alloy/Ni]n, and [Ni/Pt]n (where n is an integer between 1 to 10 and X is a metal selected from the group consisting of Fe, Ni, Cr, Ru, Re, Rh, Gd, and Tb)[0009,0010].
Sundar is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Rajan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Sundar in the device of Rajan because it reduces the critical current for switching the free layer and 
Regarding claim 16, Rajan shows in fig.1-10, an MRAM device having a work- function control layer (104).
Rajan differs from the claimed invention because he does not explicitly disclose a device wherein the work- function control layer is prepared by forming an insertion layer doped with at least one element selected from the group consisting of Zr, Y, Si, Al, Gd, Sr, and La or at least one element selected from the group consisting of Zr, Y, Si, Al , Gd, Sr, and La on an HfO2 layer so that a portion of substances of the insertion layer diffuses into the HfO2 layer, thereby causing spontaneous electric polarization to occur in the second insulating layer.
Sundar discloses [0052,0053], a device wherein the work- function control layer is prepared by forming an insertion layer doped with at least one element selected from the group consisting of Zr, Y, Si, Al, Gd, Sr, and La or at least one element selected from the group consisting of Zr, Y, Si, Al , Gd, Sr, and La on an HfO2 layer so that a portion of substances of the insertion layer diffuses into the HfO2 layer, thereby causing spontaneous electric polarization to occur in the second insulating layer.
Sundar is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Rajan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Sundar in the device of Rajan because it reduces the critical current for switching the free layer and improving magnetization stability in an upper pinned layer while enabling acceptable DRR and RA for advanced MRAM and STT-MRAM devices [0007].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajan as applied to claims 1-5,7-12,14, and further in view of Sundar et al. US 2020/0091408 and Sato US 2005/0207071.
Regarding claim 15, Rajan differs from the claimed invention because he does not explicitly disclose a device wherein the work- function control layer is made of a metal having a work function lower than 4 eV and being selected from the group consisting of Mg, Sc, Sr, Y , Ba, La, Hf, Ce, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu.
Sundar discloses [0052,0053], a device wherein the work- function control layer is made of a metal having a work function and being selected from the group consisting of Mg, Sc, Sr, Y , Ba, La, Hf, Ce, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu.
Sundar is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Rajan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Sundar in the device of Rajan because it reduces the critical current for switching the free layer and improving magnetization stability in an upper pinned layer while enabling acceptable DRR and RA for advanced MRAM and STT-MRAM devices [0007].
Sato discloses a device having a function lower than 4 eV [0082,0101].
Sato is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Rajan and Sundar. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Sato in the device of Rajan and Sundar because it would provide a device having a highly sensitive magnetosensitive device.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajan as applied to claims 1-5,7-12,14, and further in view of Aggarwal US 10,971,545.
Regarding claim 13, Rajan shows in fig.1-10, a device having a second insulating layer (108).
Rajan differs from the claimed invention because he does not explicitly disclose a device wherein the second insulating layer is made of HfO2 doped with at least one element selected from the group consisting of Zr, Y, Si, Al, Gd, Tb, Yb, Sr, and La, or ZrO2 doped with at least one element selected from the group consisting of Y, Si, Al, Gd, Tb, Yb, Sr, and La, or MgO doped with at least one element selected from the group consisting of Hf, Zr, Y, Si, Al, Gd, Tb, Yb, Sr, La, Ir, Pt, Ru, Ta, Mo, Ti, Zn, and Ga.
Aggarwal discloses (col.9,line 9-12), a device wherein the second insulating layer is made of HfO2 doped with at least one element selected from the group consisting of Zr, Y, Si, Al, Gd, Tb, Yb, Sr, and La, or ZrO2 doped with at least one element selected from the group consisting of Y, Si, Al, Gd, Tb, Yb, Sr, and La, or MgO doped with at least one element selected from the group consisting of Hf, Zr, Y, Si, Al, Gd, Tb, Yb, Sr, La, Ir, Pt, Ru, Ta, Mo, Ti, Zn, and Ga.
Aggarwal is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Rajan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Aggarwal in the device of Rajan because it will provide a device having a higher perpendicular magnetic anisotrophy (col.9, line 30,31).
Claims 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajan as applied to claims 1-5,7-12,14, and further in view of Bozdag USPAT 10,199,083.
Regarding claims 17,18, Rajan differs from the claimed invention because he does not explicitly disclose a device comprising a third electrode layer that is electrically connected to the second magnetic layer and via which a voltage is connected to the first tunnel junction or the second tunnel junction; wherein the third electrode layer is formed through steps of etching the first insulating layer, selectively etching the second magnetic layer, and forming the third electrode layer on the remaining second magnetic layer, or steps of etching the first insulating layer and locally doping the second magnetic layer to locally remove a magnetic property from the second magnetic layer, or steps of etching the first insulating layer and forming a locally modified second magnetic layer by converting a magnetic property of a portion of the second magnetic layer.
Bozdag shows in fig.16, a device comprising a third electrode layer (944) (col.29,line 15-20) that is electrically connected to the second magnetic layer (936) and via which a voltage (via 985) is connected to the first tunnel junction or the second tunnel junction; wherein the third electrode layer is formed through steps of etching (col.32,line 60-65) the first insulating layer, selectively etching the second magnetic layer, and forming the third electrode layer on the remaining second magnetic layer, or steps of etching the first insulating layer and locally doping the second magnetic layer to locally remove a magnetic property from the second magnetic layer  (fig.16, depict the etch portion where 1126 is later formed), or steps of etching the first insulating layer and 
Bozdag is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Rajan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Bozdag in the device of Rajan because improve performance, lower switching current (col.6, line 25-30).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajan as applied to claims 1-5,7-12,14, and further in view of Tran USPAT 6,473,337.
Regarding claim 19, Rajan differs from the claimed invention because he does not explicitly disclose wherein the MRAM comprises an array of the memory cells that are arranged to be collectively driven, and wherein information is selectively read out of and written into the memory cells.
Tran discloses (col.4, line 9-18) wherein the MRAM comprises an array of the memory cells that are arranged to be collectively driven, and wherein information is selectively read out of and written into the memory cells.
Tran is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Rajan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Tran in the device of Rajan because it will provide a device with a decreased resistance (col.4,line 40-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813